THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com February 14, 2013 Ms. Maryse Mills-Apenteng Special Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: HDS International Corp. Form S-1/A-1 Registration Statement File No. 333-182573 Dear Ms. Mills-Apenteng: In response to your letter of comments dated February 13, 2013 please be advised as follows: Prospectus Cover Page 1.The disclosure has been revised as requested. 2.The revision has been made as requested. Risk Factors 3.The information requested has been provided. Business 4.The disclosure requested has been provided. 5.The information requested has been provided. Executive Compensation 6.The information has updated through December 31, 2012 as requested. Selling Shareholders 7.The information requested has been provided. Exhibits Legal Opinion 8.The legal opinion has been revised as requested. Ms. Maryse Mills-Apenteng Securities and Exchange Commission RE: HDS International Corp. Form S-1 Registration Statement File No. 333-182573 February 14, 2013 Page 2 Legal Opinion 9.The legal opinion has been revised as requested. Undertakings 10.The undertakings have been revised as requested. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: HDS International Corp.
